Citation Nr: 1011677	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for arteriosclerotic 
heart disease. 

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision, by the 
Columbia, South Carolina, Regional Office (RO).  

The RO previously characterized the claims on appeal as 
claims to reopen prior final adjudications.  As noted in a 
January 2008 remand, the Board finds that that 
characterization is not appropriate.  The RO denied service 
connection for a duodenal ulcer in September 1963.  However, 
the notice letter sent to the Veteran in connection with that 
adjudication did not clearly communicate that fact.  As a 
result, the September 1963 adjudication of that claim cannot 
properly be regarded as final.  See 38 C.F.R. § 3.103 (1963) 
(requiring, among other things, that a claimant be informed 
of the outcome of his claim for VA benefits, and the 
reason(s) therefor); Ingram v. Nicholson, 21 Vet. App. 232 
(2007) (holding that an RO's denial of a claim can become 
final only after the claimant has been furnished notice from 
which he can reasonably deduce that the claim has been 
adversely adjudicated).  

In January 2005, the RO denied service connection for a 
duodenal ulcer, asthma, arteriosclerotic heart disease, and 
prostate cancer.  The Veteran did not appeal that decision.  
However, he did submit additional evidence in May 2005.  
Because the evidence was submitted less than one year after 
he was notified of the information and evidence necessary to 
substantiate his claims, and prior to the expiration of the 
period for filing an appeal, see 38 C.F.R. §§ 20.201, 20.302 
(2004), the RO was required to readjudicate the claims.  See, 
e.g., 38 C.F.R. § 3.159(b) (2007) (if a claimant does not 
respond to a notice provided under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007) within 30 days, VA 
may decide the claim; if VA does so, however, and the 
claimant subsequently provides evidence within one year of 
the date of the notice, VA must readjudicate the claim); 
Jennings v. Mansfield, 509 F.3d 1362 (2007) (holding that a 
claim becomes final and subject to reopening only after the 
period for appeal has run; any interim submissions before 
finality "must be considered by the VA as part of the 
original claim").  The RO did so on two occasions, both in 
May 2005, and a notice of disagreement was thereafter 
received in March 2006, within one year thereof.  
Accordingly, the Board finds that the current claims are best 
viewed as original claims, rather than as applications to 
reopen prior final adjudications.  

In October 2007, the Veteran offered testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of that hearing has been associated with the 
claims folder.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).  

(The issue of entitlement to service connection for a 
duodenal ulcer is addressed in the REMAND portion of the 
decision below.)  


FINDINGS OF FACT

1.  Asthma was not manifested during service and has not been 
shown to be casually or etiologically related to the 
Veteran's active military service.  

2.  Arteriosclerotic heart disease was not manifested in 
service or in the first post-service year, and is not shown 
to be casually or etiologically related to the Veteran's 
active military service.  

3.  Prostate cancer was not manifest in service or within one 
year of separation, and is not attributable to the Veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  The Veteran does not have arteriosclerotic heart disease 
that is the result of disease or injury incurred in or 
aggravated by active military service, and heart disease may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

3.  The Veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated by 
active military service; prostate cancer may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2004 from the RO to the Veteran, 
which was issued prior to the RO decisions in January 2005 
and May 2005.  Additional letters were issued in January 2008 
and April 2000.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claims decided herein has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence 
not already of record that would need to be obtained for a 
proper disposition of these issues.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Board notes that a 
review of the Veteran's service records contains no evidence 
any lung problem, heart problem, or prostate problem; and, 
the Veteran has provided no information regarding the 
etiology of these disorders.  Therefore, it is not necessary 
for VA to schedule the Veteran for an examination.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran entered active duty in December 1951.  The 
service treatment records (STRs) do not reflect any 
complaints or treatment for a lung disease, heart disease, or 
prostate problems.  During a clinical visit in July 1953, the 
Veteran reported having pain across the chest; however, no 
clinical findings or diagnoses were reported.  On the 
occasion of his separation examination in November 1953, 
clinical evaluation of the genitourinary system, lungs, and 
heart was normal.  A chest X-ray was reported as normal.  The 
Veteran denied any respiratory or lung symptoms, including 
asthma, shortness of breath, or chest pain.  

Post-service treatment reports, VA and private treatment 
reports, dated from September 1954 to September 1980, are 
completely silent with respect to any complaints of or 
treatment for a lung disorder, heart disease or prostate 
cancer.  

An August 2003 VA progress note reflects an assessment of 
asthma; a problem list also included arteriosclerotic 
cardiovascular disease.  A problem list, dated in September 
2004 reports hyperplasia of the prostate, cysto in January 
1981, TURP in January 1981, and prostate cancer, status post 
surgery; that list also included asthma and arteriosclerotic 
cardiovascular disease.  A December 2005 VA progress note 
reflects assessment of stable angina, chronic obstructive 
pulmonary disease (COPD), and anemia.  

Of record are multiple lay statements, dated in December 
2004, April 2005, and June 2005, attesting to the fact that 
the Veteran has had many medical problems since his discharge 
from military service.  

At his personal hearing in October 2007, the Veteran 
indicated that he did not realize that he even had asthma 
until 1964; he was hospitalized for another condition when a 
nurse informed him that he had asthma.  The Veteran 
maintained that he did not have breathing problems in 
service; he stated that it started after he left military 
service.  The Veteran also indicated that he did not know 
that he had any heart problems until he was hospitalized for 
an operation and he was unable to pass water.  He also did 
not realize that he had prostate cancer until his surgery.  
The Veteran indicated that all of his conditions are 
attributed to the appendicitis for which he had surgery in 
service.  

III.  Legal Analysis

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, regulations provide that certain chronic 
diseases, such as cardiovascular-renal disease and malignant 
tumors, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

After careful review of the record, the Board finds that the 
weight of the evidence is against the claims for service 
connection for asthma, arteriosclerotic heart disease, and 
prostate cancer.  Significantly, these disorders are not 
shown during service or within the initial post-separation 
year.  In fact, the record reflects that arteriosclerotic 
cardiovascular disease and asthma were first documented in 
August 2003, nearly 50 years after service discharge.  
Similarly, the records indicate that prostate cancer was 
diagnosed in August 2001, more than 47 years after service 
discharge.  (The Veteran may have had problems as early as 
1981, but that was also many years after service.)  In sum, 
the record tends to show a remote, post-service onset of the 
Veteran's claimed disabilities.  

A grant of service connection requires competent evidence 
establishing a diagnosis of current disability and evidence 
relating the diagnosis to the Veteran's military service.  
While the record demonstrates current diagnoses of asthma, 
arteriosclerotic cardiovascular disease and prostate cancer, 
status post surgery, it does not contain competent evidence 
which relates these claimed disabilities to any injury or 
disease in service.  

The Board acknowledges that the Veteran has submitted 
statements indicating that he has suffered from asthma, 
arteriosclerotic cardiovascular disease and prostate cancer 
since discharge from service.  In this regard, the Veteran is 
indeed competent to report symptoms of breathing difficulties 
or chest problems or urinary problems.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); See also 38 C.F.R. § 3.159(a) (2).  
However, the Veteran's lay contentions in this case are 
outweighed by the post-service medical record, which includes 
no indication that the Veteran's health problems are related 
to his time in service.  Simply put, the Veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence, especially the 
STRs that show no problems suggestive of the onset of 
disability.  

The Board weighs the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the Veteran's 
claim that his disabilities are attributable to service to be 
less probative than the STRs and the post-service medical 
records that do not show asthma, arteriosclerotic 
cardiovascular disease, or prostate cancer until decades 
after separation.  Moreover, there is no suggestion, except 
for the Veteran's uncorroborated assertion, that his service-
connected appendectomy had any role in the development of 
these diseases.  Accordingly, service connection for those 
disabilities is denied.  

Under the circumstances, the Board concludes that there is no 
probative evidence indicating that the Veteran's disabilities 
are related to his service or to any incidents therein.  The 
Board thus finds that the preponderance of the evidence is 
against the claims and service connection must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990)  


ORDER

Service connection for asthma is denied.  

Service connection for arteriosclerotic heart disease is 
denied.  

Service connection for prostate cancer is denied.  


REMAND

As regards the Veteran's claim of service connection for a 
duodenal ulcer, further action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  In its January 2010 brief, 
the Veteran's representative argues that the development 
requested by the Board in January 2008 was not completely 
accomplished.  The Board remanded this matter in January 2008 
primarily for a VCAA-compliant notice letter as regards the 
status of the claim.  Specifically, the agency of original 
jurisdiction (AOJ) was directed to furnish the Veteran a new 
VCAA notice letter, which informed him that his claim for 
service connection for a duodenal ulcer was to be adjudicated 
as an original claim rather than as an application to reopen.  
However, letters issued to the Veteran in January 2008 and 
April 2009 did not provide the Veteran with that information.  

A remand by the Board confers upon an appellant the right to 
VA compliance with the instructions of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is 
obligated by law to ensure that the AOJ complies with its 
directives.  Compliance by the Board or the AOJ is neither 
optional nor discretionary.  In Stegall the Court held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law.  Id.  In this case, the 
Board finds that the requirements of the January 2008 remand 
were not fully addressed, and another remand for further 
development is necessary to rectify the deficiency.  See 
38 C.F.R. § 19.9 (2009).  

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is REMANDED to the 
AOJ for the following actions: 

1.  The AOJ should furnish to the Veteran 
and his representative a VCAA-compliant 
notice letter specific to the claim for 
service connection for a duodenal ulcer.  
The AOJ should specifically inform the 
Veteran that his claim will be 
adjudicated as an original claim rather 
than as an application to reopen.  He and 
his representative should be afforded a 
reasonable opportunity for response, 
including the opportunity to submit 
additional evidence or argument.  

2.  If additional information or evidence 
is received, and the benefit sought on 
appeal remains denied, the AOJ must 
furnish to the Veteran and his 
representative a SSOC that includes clear 
reasons and bases for the determination 
by the AOJ, and afford them the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


